UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51071 SPY INC. (Exact name of registrant as specified in its charter) Delaware 33-0580186 (State or other jurisdiction of incorporationor organization) (I.R.S. Employer Identification No.) 2070 Las Palmas Drive, Carlsbad, CA (Address of principal executive offices) (Zip Code) (760) 804-8420 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler [ ] Accelerated filer [ ] Non-acceleratedfiler [ ] Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 1, 2015, there were13,431,044 shares of common stock, par value $0.0001 per share, issued and outstanding. SPY INC. AND SUBSIDIARIES FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as of March 31, 2015 (Unaudited) and December 31, 2014 1 Consolidated Statements of Comprehensive Loss (Unaudited) for the three months ended March 31, 2015 and 2014 2 Consolidated Statements of Cash Flows (Unaudited) for the three months ended March 31, 2015 and 2014 3 Notes to Unaudited Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 -i- Table of Contents Forward-Looking Statements This Quarterly Report on Form 10-Q contains forward-looking statements.The words or phrases "would be," "will allow," "intends to," "will likely result," "are expected to," "will continue," "is anticipated," "estimate," "project," or similar expressions are intended to identify "forward-looking statements."Actual results could differ materially from those projected in the forward looking statements as a result of a number of risks and uncertainties, including those risks factors contained in our Annual Report on Form 10-K for the year ended December 31, 2014, previously filed with the Securities and Exchange Commission on March 5, 2015, which Annual Report is incorporated herein by reference.Statements made herein are as of the date of the filing of this Form 10-Q with the Securities and Exchange Commission and should not be relied upon as of any subsequent date.Unless otherwise required by applicable law, we do not undertake, and specifically disclaim any obligation, to update any forward-looking statements to reflect occurrences, developments, unanticipated events or circumstances after the date of such statement. -ii- Table of Contents ITEM 1. Financial Statements SPY INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Thousands, except number of shares and per share amounts) March 31, December31, (Unaudited) Assets Current assets Cash $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net of accumulated amortization of $822 and $818 at March 31, 2015 and December 31, 2014, respectively 33 37 Other assets 12 44 Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities Lines of credit $ $ Current portion of capital leases 34 73 Current portion of notes payable 12 16 Accounts payable Accrued expenses and other liabilities Total current liabilities Capital leases, less current portion — 22 Notes payable to stockholders Total liabilities Commitments and Contingencies Stockholders’ deficit Preferred stock: par value $0.0001; 5,000,000 authorized; none issued — — Common stock: par value $0.0001; 100,000,000 shares authorized; 13,411,044 and 13,392,293 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively 1 1 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. -1- Table of Contents SPY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Thousands, except per share amounts) ThreeMonthsEnded March31, (Unaudited) Net sales $ $ Cost of sales Gross profit Operating expenses: Sales and marketing General and administrative Shipping and warehousing Research and development Total operating expenses Income from operations 84 Other income (expense): Interest expense ) ) Foreign currency transaction loss ) ) Other Income 1 1 Total other expense ) ) Loss before provision for income taxes ) ) Income tax expense 2 3 Net loss $ ) $ ) Net loss per share of Common Stock Basic $ ) $ ) Diluted $ ) $ ) Shares used in computing net loss per share of Common Stock Basic Diluted Other comprehensive income (loss) Foreign currency translation adjustment (loss) gain $ $ ) Unrealized gain (loss) on foreign currency exposure of net investment in foreign operations ) 93 Total other comprehensive loss ) (1 ) Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. -2- Table of Contents SPY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Thousands) ThreeMonthsEnded March31, (Unaudited) Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 82 68 Paid-in-kind interest — Share-based compensation 88 Non-cash board of directors fees 15 26 Provision for doubtful accounts ) ) Gain on disposal of property or equipment ) (3 ) Foreign currency transaction gain ) — Amortization of debt discount (premium) ) 18 Change in operating assets and liabilities: Accounts receivable, net Inventories, net Prepaid expenses and other current assets ) Other assets 32 2 Accounts payable ) Accrued expenses and other liabilities ) ) Income taxes payable/receivable — 3 Net cash provided by operating activities Investing Activities Purchases of property and equipment ) ) Proceeds from sale of property and equipment — 16 Net cash used in investing activities ) ) Financing Activities Line of credit, net ) ) Principal payments on secured notes payable (4 ) (4 ) Principal payments on capital leases ) ) Proceeds from exercise of stock options — 98 Net cash used in financing activities ) ) Net increase in cash 2 Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ 2 $ 3 Summary of non-cash financing and investing activities: Accrued board of directors fees paid in fully vested non-restricted stock awards $ 15 $ 26 The accompanying notes are an integral part of these consolidated financial statements. -3- Table of Contents NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. Description of Business and Liquidity Description of Business SPY Inc. (the “Company”) happily designs, markets and distributes premium sunglasses, goggles and prescription frame eyewear, as well as apparel and other accessories.In 1994, the Company began as a grassroots brand in Southern California with the goal of creating innovative and aesthetically progressive eyewear, and, in doing so, the Company believes it has captured the imagination of the action sports market with authentic, distinctive, performance-driven products under the SPY®brand.Today, the Company believes the SPY®brand, symbolized by the distinct “cross” logo, is a well recognized eyewear brand in its segment of the action sports industry, with a reputation for its high quality products, style and innovation, most notably showcased in its Happy Lens™ technology. The Company was incorporated as Sports Colors, Inc. in California in August 1992, but had no operations until April 1994, when the Company changed its name to Spy Optic, Inc.In November 2004, the Company reincorporated in Delaware and changed its name to Orange 21 Inc.In February 2012, the Company changed its name from Orange 21 Inc. to SPY Inc. to better reflect the focus of its business going forward. The Company operates through its subsidiaries and currently has one wholly-owned subsidiary incorporated in California, Spy Optic Inc. (“SPY North America”) and one wholly owned subsidiary incorporated in Italy, Spy Optics Europe S.r.l. S.U. (“SPY EUROPE”). Capital Resources During the three months ended March 31, 2015, the Company had positive cash flow from operations principally due to timing of inventory purchases and higher collections on accounts receivable. Although the Company had income from operations during the three months ended March 31, 2015 and 2014, the Company has a history of incurring significant negative cash flow from operations, net losses, and has significant working capital requirements. The Company anticipates that it will continue to have ongoing cash requirements to finance its seasonal and ongoing working capital needs and net losses. In order to finance the Company's working capital requirements, the Company has relied and anticipates that it will continue to rely on SPY North America’s credit line with BFI Business Finance (“BFI”) (“BFI Line of Credit”) and its credit facilities with Costa Brava Partnership III, L.P. (“Costa Brava”).In addition, SPY North America has relied on debt and equity financing from Harlingwood (Alpha), LLC (“Harlingwood”).Costa Brava and Harlingwood are related parties.The total outstanding indebtedness of the Company was $26.7 million and $28.5 million at March 31, 2015 and December 31, 2014 respectively.(See Note 7 “Short-Term Debt ”, Note 8“Long-Term Debt”, and Note 11“Related Party Transactions”). The Company believes it will have sufficient cash on hand and cash available under existing credit facilities to meet its operating requirements for at least the next twelve months, if the Company is able to achieve some or a combination of the following factors: (i) achieve its sales growth, (ii) continue the improvements in the management of working capital, and (iii) continue to manage and operate the Company at appropriate levels of sales, marketing, general and administrative, and other operating expenses in relation to overall sales.However, the Company will need to continue to access its existing credit facilities during the next twelve months to support its planned operations and working capital requirements, and intends to (i) continue to borrow, to the extent available, from the BFI Line of Credit, (ii) if necessary, continue discretionary deferral of interest payments otherwise payable to Harlingwood, and (iii) if necessary, raise additional capital through debt or equity financings, or borrow up to the extent available on the Company’s Costa Brava Line of Credit. The Company does not anticipate that it can generate sufficient cash from operations to repay the amounts due under the BFI Line of Credit which is scheduled to renew in February 2016, and the borrowings from Costa Brava and Harlingwood due, as amended, on December 31, 2016, consisting of $19.8 million in borrowings from Costa Brava and $1.7 million in borrowings from Harlingwood as of March 31, 2015.The Company will therefore need to renew the BFI Line of Credit at its annual renewal in February 2016 and continue to extend the future maturity dates of the Costa Brava and Harlingwood indebtedness. If the Company is unable to renew the BFI Line of Credit and extend future maturity dates of the Costa Brava and Harlingwood indebtedness, it will need to raise substantial additional capital through debt or equity financing to continue its operations. No assurances can be given that any such financing will be available to the Company on favorable terms, if at all. The inability to obtain debt or equity financing in a timely manner and in amounts sufficient to fund the Company’s operations, or the inability to renew the BFI Line of Credit or to extend future maturity dates of the Costa Brava and Harlingwood indebtedness, if necessary, would have an immediate and substantial adverse impact on the Company’s business, financial conditionand results of operations. -4- Table of Contents 2. Basis of Presentation and Recently Issued Accounting Principles Basis of Presentation The accompanying Consolidated Financial Statements of SPY Inc. and its wholly owned subsidiaries have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States.In the opinion of management, the Consolidated Financial Statements contain all adjustments, consisting of normal recurring items, considered necessary for a fair presentation of the Company’s financial position, results of operations and cash flows.The Consolidated Financial Statements contained in this Form 10-Q should be read in conjunction with the Consolidated Financial Statements contained in the Company's Annual Report on Form 10-K for the year ended December 31, 2014. Recently Issued Accounting Principles In 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standard Update (“ASU”) No. 2014-09 supersedes the revenue recognition requirements in Topic 605, Revenue Recognition, as well as most industry-specific guidance, and significantly enhances comparability of revenue recognition practices across entities and industries by providing a principles-based, comprehensive framework for addressing revenue recognition issues. In order for a provider of promised goods or services to recognize as revenue the consideration that it expects to receive in exchange for the promised goods or services, the provider should apply the following five steps: (1) identify the contract with a customer(s); (2) identify the performance obligations in the contract; (3) determine the transaction price; (4) allocate the transaction price to the performance obligations in the contract; and (5) recognize revenue when (or as) the entity satisfies a performance obligation. ASU No. 2014-09 also specifies the accounting for some costs to obtain or fulfill a contract with a customer and provides enhanced disclosure requirements. In 2015, FASB has tentatively deferred ASU No. 2014-09 for one year, and with that deferral, ASU No. 2014-09 will be effective for annual reporting periods beginning after December 15, 2017, including interim periods within that reporting period, which for us will be our 2018 first quarter. The Company is permitted to use either the retrospective or the modified retrospective method when adopting ASU No. 2014-09. The Company is still assessing the potential impact that ASU No. 2014-09 will have on our financial statements and method of adoption. 3.Loss Per Share Basic loss per share is computed by dividing net income or loss by the weighted-average number of common shares outstanding during the period. Diluted loss per share is calculated by including the additional shares of common stock issuable upon exercise of outstanding options and warrants, vesting of restricted stock and the conversion of convertible debt, using the treasury stock method. The following table lists the potentially dilutive equity instruments, each convertible into one share of common stock, used in the calculation of diluted earnings per share for the periods presented: ThreeMonthsEnded March31, (Thousands) Weighted average common shares outstanding–basic Assumed conversion of dilutive stock options, restricted stock, convertible debt and warrants — — Weighted average common shares outstanding–dilutive The following potentially dilutive instruments were not included in the diluted per share calculation for periods presented as their inclusion would have been antidilutive: ThreeMonthsEnded March31, Shares Issuable through Exercise or Conversion of: (Thousands) Stock options Warrants Convertible debt Total -5- Table of Contents 4.Accumulated Other Comprehensive Income Accumulated other comprehensive income represents the results of operations adjusted to reflect all items recognized under accounting standards as components of comprehensive income. The components of accumulated other comprehensive income, net of tax, are as follows: March 31, December31, (Thousands) Equity adjustment from foreign currency translation $ $ Unrealized loss on foreign currency exposure of net investment in foreign operations ) ) Accumulated other comprehensive income $ $ 5.Accounts Receivable Accounts receivable consisted of the following: March 31, December31, (Thousands) Trade receivables $ $ Less allowance for doubtful accounts ) ) Less allowance for returns ) ) Accounts receivable, net $ $ 6.Inventories Inventories consisted of the following: March 31, December31, (Thousands) Raw materials $ 85 $ Finished goods Less allowance for excess and obsolete inventory ) ) Inventories, net $ $ 7.Short-Term Debt SPY North America has a Loan and Security Agreement with BFI, originally dated February 26, 2007 and most recently modified on February 19, 2015 (the “BFI Line of Credit”). The BFI Line of Credit has a maximum borrowing limit of $9.0 million and $8.0 million at March 31, 2015 and December 31, 2014, respectively, of which SPY North America had borrowed $5.1 million and $6.8 million, respectively, as of those dates.The BFI Line of Credit renews annually in February for one additional year unless otherwise terminated by either SPY North America or BFI. The Company had $2.3 million and $1.2 million in unused availability as of March 31, 2015 and December 31, 2014, respectively. Actual borrowing availability under the BFI Line of Credit is based on eligible trade receivable and inventory levels of SPY North America. Actual borrowings are subject to the following limitations at March 31, 2015: (i) up to 100% of United States and Canadian eligible accounts receivable or 65% of eligible United States inventory, provided, however, such amount does not exceed the maximum inventory borrowing amount of $3.5 million, (ii) advances against eligible foreign accounts receivable (excluding Canadian accounts receivable) up to $0.4 million, and (iii) up to 80% of eligible dating programs. Borrowings under the BFI Line of Credit accrue interest at a rate per annum equal to the prime rate, as reported in the Western Edition of The Wall Street Journal, plus 1.75%, with a minimum monthly interest charge of $2,000.The interest rate was 5.0% per annum at March 31, 2015. The Company and SPY North America granted BFI a security interest in substantially all of SPY North America’s assets, and substantially all of the Company’s accounts receivable and inventories to secure BFI’s position under the BFI Line of Credit.Additionally, the obligations under the BFI Line of Credit are guaranteed by SPY Inc. -6- Table of Contents The BFI Line of Credit imposes certain covenants on SPY North America, including, but not limited to, covenants requiring SPY North America to provide certain periodic reports to BFI, to inform BFI of certain changes in the business, to refrain from incurring additional debt in excess of $100,000 and to refrain from paying dividends.The BFI Line of Credit also contains cross default provisions. BFI may declare SPY North America in default if SPY North America experiences a material adverse change in its business, financial condition, or in its ability to perform the obligations owed under the BFI Line of Credit.BFI’s prior consent, which BFI will not unreasonably withhold, is required in the event that SPY North America seeks additional debt financing, including debt financing subordinate to BFI.SPY North America has also established bank accounts in BFI’s name in the United States and Canada into which collections on accounts receivable and other collateral are deposited (the “Collateral Accounts”).Pursuant to the deposit control account agreements between BFI and SPY North America, BFI is entitled to sweep all amounts deposited into the Collateral Accounts and apply the funds to outstanding obligations under the BFI Line of Credit; provided that BFI is required to distribute to SPY North America any amounts remaining after payment of all amounts due under the BFI Line of Credit.SPY North America was in compliance with all covenants under the BFI Line of Credit at March 31, 2015. 8.Long-Term Debt Costa Brava Term Note SPY North America issued a promissory note to Costa Brava in the principal amount of$7.0 million (“Costa Brava Term Note”), which amount was outstanding at each of March 31, 2015 and December 31, 2014 (excluding unpaid interest related to Costa Brava Term Note during the respective periods, which was added to the principal balance rather than paid in cash (“Accrued PIK Interest”) of $2.1 million and unamortized debt premium of $0.1 million).During the three months ended March 31, 2015, approximately $0.2 million of accrued interest was paid in cash. In April 2014, the Costa Brava Term Note was amended to: (i) extend the maturity date from April 1, 2015 to December 31, 2016, (ii) increase the amount Costa Brava may convert from $2,250,000 to $6,000,000 and reduce the conversion price from $2.25 to $2.00, (iii) reduce the interest rate from 12% to 7%, and (iv) eliminate the facility fee, effective July 1, 2014. Effective with this amendment, the Company no longer adds Accrued PIK Interest to the outstanding principal balance, and is now required to make quarterly cash interest payments(See Note 11 “Related Party Transactions”). The Company paid a final facility fee of approximately $35,000, in June 2014, which was a pro-rata portion of the annual facility fee. This amendment was accounted for as an extinguishment of debt, in accordance with authoritative guidance. In accordance with the accounting treatment of extinguishment of debt, the Company recorded expense of approximately $155,000, which represents an increase in thefair value of the Costa Brava Term Note compared to the carrying value of the Costa Brava Term Note prior to the modification. The expense associated with the modification is reported in other income and expense and the debt premium will be amortized to interest expense over the revised term of the Costa Brava Term Note. The Company also expensed approximately $16,000 in capitalized debt fees related to the previous debt agreement during 2014. The Costa Brava Term Note is subordinate to the BFI Line of Credit, pursuant to the terms of a debt subordination agreement between Costa Brava and BFI. Costa Brava Line of Credit SPY North America has an additional $9.0 million line of credit from Costa Brava (“Costa Brava Line of Credit”) of which $8.5 million was outstanding at March 31, 2015 and December 31, 2014 (excluding Accrued PIK Interest of $2.1 million).During the three months ended March 31, 2015, approximately $0.2 million of accrued interest was paid in cash.In April 2014,the Costa Brava Line of Credit was amended in to: (i) extend the maturity date from April 1, 2015 to December 31, 2016, (ii) reduce the interest rate from 12% to 7%, and (iii) eliminate the facility fee, effective July 1, 2014. Effective with this amendment, the Company no longer adds Accrued PIK Interest to the outstanding principal, and is now required to make quarterly cash interest payments.This amendment was accounted for as a modification of debt in accordance with authoritative guidance.The Costa Brava Line of Credit is subordinate to BFI Line of Credit, pursuant to the terms of a debt subordination agreement between Costa Brava and BFI. In addition, the Costa Brava Line of Credit, as amended, required SPY North America to pay a final facility fee in June, 2014 calculated as the lesser of: (i)1% of the average daily outstanding principal amount owed under the note (excluding Accrued PIK Interest) for the 365 day period ending on such payment date or (ii)$90,000.The Company has no accrued expenses and other liabilities related to facility fee as of March 31, 2015 and paid $85,000 for the required facility fee in June 2014. Costa Brava Loans As of March 31, 2015 and December 31, 2014, the Company had outstanding borrowings of $19.8 million (including $4.2 million Accrued PIK Interest and $0.1 million unamortized debt premium) with Costa Brava.The Costa Brava TermNote and Costa Brava Line of Credit are pari passu with respect to the rights and preferences of the Harlingwood Notes (defined below). -7- Table of Contents Harlingwood Convertible Debt In 2012, SPY North America entered into convertible note purchase agreements with Harlingwood under which SPY North America issued two promissory notes to Harlingwood in the principal amounts of $1.0 million and $0.5 million (“Harlingwood Notes”).Total outstanding borrowings under the Harlingwood Notes at March 31, 2015 and December 31, 2014 were $1.5 million (excluding Accrued PIK Interest of $0.2 million during the respective periods).During the period ended March 31, 2015, approximately $0.1 million of accrued interest was paid in cash.The Harlingwood Notes were amended in April 2014 to extend the maturity date from April 1, 2015 to December 31, 2016.This amendment was accounted for as a modification of debt in accordance with authoritative guidance.The Harlingwood Notes are subordinate to the amounts owed by SPY North America under the BFI Line of Credit, pursuant to the terms of a debt subordination agreement between Harlingwood and BFI. The Harlingwood Notes accrue interest at the rate of 12% per annum. The $1.0 million promissory note requires a facility fee equal to the lesser of $10,000 or 1% of the average daily outstanding principal amount due under the Harlingwood Notes (without giving effect to the Accrued PIK Interest).Facility fees are due in advance on the respective anniversary date of the $1.0 million promissory note until maturity.The $0.5 million promissory note has a facility fee of $10,000. The Company paid $10,000 to Harlingwood in September 2014 and December 2014, respectively, related to facility fees on the Harlingwood Notes. The principal amount due under the Harlingwood Notes (including Accrued PIK Interest) is convertible into shares of the Company’s common stock at $1.40 per share, subject to adjustment for stock splits or stock dividends.The Harlingwood Notes contain standard representations, warranties and reporting requirements that are customary for financings of this type, and cross default provisions with respect to the Costa Brava indebtedness.SPY North America was in compliance with all covenants under the Harlingwood Notes at March 31, 2015.The Harlingwood Notes are pari passu with the respect to the rights and preferences of the Costa Brava Term Note and Costa Brava Line of Credit.(See Note 11 “Related Party Transactions”). Long-Term Debt Notes payable at March 31, 2015 consist of the following: (Thousands) Costa Brava Term Loan (subordinated debt), 7% interest rate with mandatory quarterly interest payments. $ Costa Brava Line of Credit, as amended (subordinated debt, of which up to $6.0 million is convertible into shares of common stock at a conversion price of $2.00 per share and includes $101,562 in unamortized debt premium), 7% interest rate with mandatory quarterly interest payments. Harlingwood Notes (subordinated convertible debt, all of which is convertible into shares of common stock at a conversion price of $1.40 per share) 12% interest rate with discretionary Accrued PIK Interest. Secured note payable for vehicle purchases, 4.69% interest rate with monthly payments of $1,400 due through December 2015, secured by vehicles. 12 Subtotal Less current portion 12 Notes payable, less current portion $ 9.Fair Value of Financial Instruments The current Financial Accounting Standards Board guidance provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical instruments (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: ● Level 1 inputs use quoted prices in active markets for identical instruments. ● Level 2 inputs use other inputs that are observable, either directly or indirectly. These Level 2 inputs include quoted prices for similar instruments in active markets, and other inputs such as interest rates and yield curves that are observable at commonly quoted intervals. ● Level 3 inputs are unobservable inputs, including inputs that are available in situations where there is little, if any, market activity for the related instrument. The Company’s financial instruments include cash, accounts receivable and payable, short-term borrowings, accrued liabilities, other short-term liabilities, capital leases, notes payable, and related party notes payable.The carrying amount of these instruments approximates fair value because of their short-term nature. The carrying value of the Company’s long term related party notes payable approximates fair value as of March 31, 2015. -8- Table of Contents 10.Share-Based Compensation Stock Option Activity Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term (years) Aggregate Intrinsic Value (Thousands) Options outstanding at December 31, 2014 $ $ 3 Granted Exercised — — Expired ) Forfeited ) Options outstanding at March 31, 2015 3 Options exercisable at March 31, 2015 $ $ 2 Intrinsic value is defined as the difference between the relevant current market value of the Company’s common stock and the grant price for options with exercise prices less than the market values on such dates.During the three months ended March 31, 2015, there were no stock options exercised.During the three months ended March 31, 2014, there were 120,000 stock options exercised and the Company received cash proceeds of $97,600 related to these stock option exercises. The weighted-average estimated fair value of employee stock options granted during the three months ended March 31, 2015 and 2014 was $0.64 and $0.86, respectively. Restricted Stock Award Activity The Company periodically issues restricted stock awards to certain directors and key employees, subject to certain vesting requirements based on future service.Fair value is calculated using the Black-Scholes option-pricing valuation model (single option approach).There were no restricted stock awards issued during the three months ended March 31, 2015.However, the Company awarded 18,751 fully vested, non-restricted shares at a $0.80 weighted-average grant date fair value during the three months ended March 31, 2015.These shares were issued to certain members of the Company’s board of directors in lieu of cash payment for quarterly board fees.The expense related to these shares was $15,001 during the three months ended March 31, 2015, and was recorded in general and administrative expense. The Company recognized the following share-based compensation expense during the three months ended March 31, 2015 and 2014: ThreeMonthsEnded March31, (Thousands) Stock options General and administrative expense $ 58 $ 99 Cost of sales 1 5 Selling and marketing 27 34 Shipping and warehouse — 1 Research and development 2 3 Total share-based compensation for stock options 88 Restricted stock General and administrative expense (Board of Directors fees in lieu of cash payments) 15 26 Total share-based compensation for restricted stock 15 26 Total Share-based compensation expense $ $ Total unrecognized share-based compensation expense for outstanding stock option awards at March 31, 2015 is approximately $0.3 million, which will be recognized over a weighted average remaining life of 1.52 years. -9- Table of Contents 11.Related Party Transactions Promissory Notes with Shareholder, Costa Brava See Note 8 “Long-Term Debt” to the Consolidated Financial Statements regarding promissory notes held by Costa Brava, an entity that owned, at March 31, 2015, approximately 47.3%, or 56.9% on an as converted basis, of the Company’s common stock.The Chairman of the Company’s Board of Directors, Mr. Seth Hamot, is the President and sole member of Roark, Rearden& Hamot, LLC, which is the sole general partner of Costa Brava. As of March 31, 2015, Mr. Hamot owns approximately 48.7% or 58.1% on a converted basis, of the Company’s common stock. As of March 31, 2015 and December 31, 2014, the Company has outstanding borrowings of $19.8 million (including $4.2 million Accrued PIK Interest and $0.1 unamortized debt premium), with Costa Brava. Convertible Notes with Shareholder, Harlingwood See Note 8, “Long-Term Debt” to the Consolidated Financial Statements regarding $1.5 million in total promissory notes held by Harlingwood, an entity that owned, at March 31, 2015, approximately 5.3%, or 13.3% on an as converted basis, of the Company’s common stock.Mr.Fir Geenen, a member of the Company’s Board of Directors, manages Harlingwood. The total outstanding borrowings under all promissory notes issued by the Company to Harlingwood at March 31, 2015 and December 31, 2014 was $1.7 million (including$0.2 million Accrued PIK Interest), respectively. 12.Commitments and Contingencies Operating Leases The Company’s corporate headquarters totals 32,551 square feet and is located in Carlsbad, California.Effective November 2010, the Company entered into an amended lease for this facility with average monthly rent payments of approximately $29,000 per month.In April 2013, the Company amended this lease to (i) extend the expiration date to December 31, 2019, and (ii) give the Company the right to terminate the lease commencing on April 1, 2015 withnine months notice.The monthly rent payments after 2014 will increase by 3% per year. Effective August 2014, the Company entered into a five-year lease agreement to rent approximately 1,200 square feet of office and retail space in Encinitas, California. Monthly base rent is $5,700, subject to annual 3% increases. In April 2015, the Company gave a nine-month notification to terminate the lease in Carlsbad, California. The Company is in negotiations to relocate its company headquarters into a facility located in Carlsbad, California. The Company also leases an office space totaling approximately 400 square feet in Vancouver, Canada at a monthly rate of CAD $1,230 (approximately $975 at March 31, 2015).The Company also leases certain computer equipment and vehicles. Total rent expense was approximately $117,000 and $106,000 for the three months ended March 31, 2015 and 2014, respectively. Future minimum rental payments required under operating leases that have initial or remaining non-cancelable lease terms in excess of one year are as follows: (Thousands) Year Ending December31, $ 95 Thereafter 8 Total $ -10- Table of Contents Capital Leases Future minimum lease payments under capital leases at March 31, 2015 are as follows: (Thousands) Year Ending December 31, $ 28 7 Total minimum lease payments 35 Amount representing interest (1
